Exhibit 10.1

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

CECEP SOLAR ENERGY HONG KONG CO., LIMITED

 

SPI CHINA (HK) LIMITED

 

and

 

SOLAR POWER, INC.

 

dated as of

 

January 15th, 2015

 

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT, dated as of January 15th, 2015 (this
“Agreement”), is made and entered into by and among CECEP SOLAR ENERGY HONG KONG
CO., LIMITED, a Hong Kong company having a business address at Room D, 10/F.,
Tower A, Billion Centre, 1 Wang Kwong Road, Kowloon Bay, Kowloon, Hong Kong (the
“Seller”), SPI CHINA (HK) LIMITED, a Hong Kong company having a business address
at RM 1702, 17/F, Tung Hip Commercial Building, 248 Des Voeux Rd Central, Hong
Kong (the “Purchaser”), and SOLAR POWER, INC., a California corporation having a
business address at 201 California Street, Suite 1250, San Francisco, California
94111, which owns 100% of the shares of capital stock of the Purchaser (the
“Purchaser Parent” and, together with the Purchaser, each, a “Purchaser Party”
and collectively, the “Purchaser Parties”).

 

WHEREAS, the Seller is the owner of (a) 100% of the issued and outstanding
shares of capital stock, par value €1 per share (the “CECEP Lux Shares”), of
CECEP Solar Energy (Luxembourg) Private Limited Company (S.a.r.l.), a limited
liability company registered in Luxembourg, bearing company registration number
B156036 (“CECEP Lux”), which owns more than 70% of the share capital in each of
the companies listed on Appendix I attached hereto (collectively, the “CECEP Lux
Project Companies”), and (b) a quota representing 100% of the share capital
equal to €10,000 (the “Italsolar Shares” and, together with the CECEP Lux
Shares, the “Shares”), of Italsolar S.r.l., a limited liability company
registered in Italy, bearing company registration number 01190270775
(“Italsolar” and, together with CECEP Lux and the CECEP Lux Project Companies,
the “Companies”); and

 

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Seller desires to sell to the Purchaser, and the Purchaser desires to purchase
from the Seller, all of the Shares.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:

 

ARTICLE I
PURCHASE AND SALE OF SHARES

 

Section 1.1     Purchase and Sales of Shares. Subject to the terms and
conditions of this Agreement, at the Closing, the Seller shall sell, transfer,
assign, convey and deliver to the Purchaser, and the Purchaser shall purchase
from the Seller, the Shares for an aggregate consideration in stock and cash of
Twelve Million Five Hundred Thousand Euro (€12,500,000.00) (the “Purchase
Price”) consisting of:

 

(a)     A number of shares of common stock, par value $0.0001 per share, of the
Purchaser Parent (“Parent Common Stock”) having an aggregate value of Nine
Million Three Hundred and Seventy Five Thousand Euro (€9,375,000.00),
corresponding to seventy-five percent (75%) of the Purchase Price, such number
of shares (the “Parent Common Shares”) to be determined by taking the average of
the closing prices of the Parent Common Stock quoted on the Over the Counter
Bulletin Board (OTCBB) (the “Average Price”) during the thirty (30) trading days
immediately preceding the date of this Agreement and dividing €9,375,000.00 by
such Average Price (using a EUR/USD exchange rate of 1:1.25 and rounding up any
fractional shares to the next whole number); and

 

 


--------------------------------------------------------------------------------

 

 

(b)     Three Million One Hundred and Twenty Five Thousand Euro (€3,125,000.00)
in cash, which corresponds to twenty-five percent (25%) of the Purchase Price.

 

Each of the Shares and the Parent Common Shares shall be free and clear of any
and all Encumbrances.

 

Section 1.2     Loan Assignment. Subject to the payment of the Purchase Price,
the Seller agrees to grant, assign, and transfer (or cause CECEP Lux to grant,
assign, and transfer) to the Purchaser, and the Purchaser agrees to assume and
accept from the Seller (or CECEP Lux, as the case may be), all of the Seller’s
(or CECEP Lux’s) right, title, benefit and interest in and to certain
outstanding loan amounts due to the Seller and CECEP Lux from the CECEP Lux
Project Companies as of the date of this Agreement (the “Loans”) in connection
with the relevant loan agreements between the Seller or CECEP Lux, as
applicable, and the CECEP Lux Project Companies, which are identified on
Schedule 1.2 attached thereto. The Seller hereby acknowledges and agrees to
unconditionally and irrevocably release CECEP Lux, the CECEP Lux Project
Companies and Italsolar from any liability or claim, in tort or in contract,
that the Seller or any affiliate of Seller might have arising out of the Loans
to which it is a party.

 

Section 1.3     Lock-up. The Seller hereby undertakes not to sell, transfer,
contribute, convey, assign, nor dispose of, nor pledge or otherwise encumber, by
any means whatsoever, either directly or indirectly, for consideration or for
free, including by means of transfer of business, merger or other form of
amalgamation or corporate restructuring or reorganization, the Parent Common
Shares or any of the rights deriving or relating thereto to any person, for a
period of three (3) months starting from the date of the Closing, except for any
sale or transfer to an affiliate of the Seller, provided that such affiliate of
the Seller agrees to the benefit of the Purchaser Parties to be bound by the
terms of this lock-up provision and evidence thereof is delivered to the
Purchaser Parties prior to the completion of such transfer.

 

Section 1.4     Purchaser Registration. If the Purchaser Parent proposes to
register (including, for this purpose, a registration effected by the Purchaser
Parent for shareholders other than the Seller, but excluding any registration
effected solely to implement an employee benefit plan or a transaction to which
Rule 145 of the Securities Act (as defined below) is applicable, or a
Registration Statement on Form S-4, S-8 or any successor form thereto or another
form not available for registering the shares of Parent Common Shares for sale
to the public) any shares of Parent Common Stock under the Securities Act, the
Purchaser Parent shall, at such time, promptly give the Seller notice of such
registration. Upon the request of the Seller given within twenty (20) days after
such notice is given by the Purchaser Parent, and as long as the Seller owns any
Parent Common Shares, the Purchaser Parent shall cause to be registered the
number of the Parent Common Shares owned by the Seller in proportion (as nearly
as practicable) to the number of restricted Shares owned by each holder to be
included in such registration. The Purchaser Parent shall have the right to
terminate or withdraw any registration initiated by it under this Section before
the effective date of such registration, whether or not the Seller has elected
to include any Parent Common Shares in such registration. The expenses of any
registration effected or withdrawn pursuant to this Section shall be borne by
the Purchaser Parent.

 

 
2

--------------------------------------------------------------------------------

 

 

Section 1.5     Purchaser Parent Reports. With a view to making available to the
Seller the benefits of Rule 144 of the Securities and Exchange Commission (the
“SEC”) and any other rule or regulation of the SEC that may at any time permit
the Seller to sell the Parent Common Shares to the public without registration
or pursuant to a registration on Form S-3, the Purchaser Parent shall:

 

(a)    make and keep available adequate current public information, as those
terms are understood and defined in SEC Rule 144;

 

(b)    use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Purchaser Parent under
the the U.S. Securities Act of 1933, as amended (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”); and

 

(c)    so long as the Seller owns any Parent Common Shares, furnish to the
Seller forthwith upon request (i) a written statement by the Purchaser Parent
that it has complied with the reporting requirements of SEC Rule 144, the
Securities Act and the Exchange Act, or that it qualifies as a registrant whose
securities may be resold pursuant to Form S-3; and (ii) such other information
as may be reasonably requested in availing the Seller of any rule or regulation
of the SEC that permits the selling of any such securities without registration
or pursuant to Form S-3.

 

ARTICLE II
CLOSING; PAYMENT; DELIVERIES

 

Section 2.1     The Closing. The consummation of the transactions contemplated
hereunder shall take place on the date hereof, remotely via the exchange of
documents and signatures with respect to the sale and purchase of the CECEP Lux
Shares, and with respect to the sale and purchase of the Italsolar Shares, via
the execution of the relevant transfer deeds in respect of the Italsolar Shares
before a public notary in Italy, or at such other time and place as soon as
reasonably practicable hereafter as the parties hereto shall mutually agree upon
in writing (which time(s) and place(s) are each designated as the “Closing”) and
in compliance with applicable laws.

 

Section 2.2     Deliveries by the Purchaser. At the Closing, the Purchaser shall
deliver (or cause Purchaser Parent to deliver) to the Seller:

 

(a)    The Purchase Price by (i) delivery of a copy of the resolutions of the
board of directors of the Purchaser Parent evidencing the issuance and allotment
of the Parent Common Shares contemplated to be issued and allotted to the Seller
under Section 1.1(a), certified by a director of the Purchaser Parent, and (ii)
wire transfer in immediately available funds of the cash consideration set forth
in Section 1.1(b) to the following bank account of the Seller within seven (7)
business days after the Closing date.

 

 
3

--------------------------------------------------------------------------------

 

 

Account Name: CECEP SOLAR ENERGY HONG KONG CO., LIMITED

Bank: Bank of China (Hong Kong) Limited

Account Number: 01287592649095

Swift: BKCHHKHHXXX

 

(b)    A copy of the resolutions of the Board of Directors (or equivalent
governing body) of each of the Purchaser Parties authorizing the execution,
delivery and performance of this Agreement as well as the transactions
contemplated hereunder and a certificate of an officer of each of the Purchaser
Parties dated the date hereof to the effect that such resolutions were duly
adopted and are in full force and effect.

 

(c)    Formal stock certificate representing the Parent Common Shares duly
endorsed or accompanied by other duly executed instrument in writing shall be
provided within ten (10) business days after the Closing date.

 

(d)    The Purchaser’s counterpart signature to a transfer deed with respect to
the sale and purchase of the Italsolar Shares executed before a notary public in
Italy or powers of attorney to execute the same, in each case in form and
substance reasonably satisfactory to the Purchaser Parties.

 

Section 2.3     Deliveries by the Seller. At the Closing, the Seller shall
deliver (or cause to be delivered) to the Purchaser:

 

(a)    stock certificates representing the Shares being purchased at the
Closing, duly endorsed or accompanied by other duly executed instruments of
transfer;

 

(b)    The Seller’s counterpart signature to a transfer deed with respect to the
sale and purchase of the Italsolar Shares executed before a notary public in
Italy or powers of attorney to execute the same, in each case in form and
substance reasonably satisfactory to the Purchaser Parties.

 

(c)    A copy of the resolutions of the Board of Directors of the Seller
authorizing the execution, delivery and performance of this Agreement as well as
the transactions contemplated hereunder and a certificate of a director of the
Seller dated as of the date hereof to the effect that such resolutions were duly
adopted and are in full force and effect; and

 

(d)    if requested by either Purchaser Party at least two (2) business days
prior to the Closing, duly executed letters of resignations, effective as of the
Closing, providing for the resignation of any persons holding the positions of a
director or officer of the Companies immediately prior to the Closing, including
the acknowledgment that they have no claims against the Companies in
substantially the form attached hereto as Schedule 2.3(d).

 

Section 2.4     Further Action. Each of the parties hereto shall use all
commercially reasonable efforts to take, or cause to be taken, all appropriate
action, and do or cause to be done all things necessary, proper or advisable
under applicable law, and to execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and
consummate and make effective the transactions contemplated hereby.

 

 
4

--------------------------------------------------------------------------------

 

 

Section 2.5     Capital Gains Tax. The Seller acknowledges and agrees that any
capital gains tax in connection with the sale of the Shares contemplated
hereunder shall be borne by the Seller alone, and the Seller shall fully
indemnify the Purchaser Parties if CECEP Lux, Italsolar or any of the CECEP Lux
Project Companies is required to pay or withhold any portion of such capital
gains tax by any Tax authority due to this transaction.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller represents and warrants to the Purchaser Parties as follows as of the
date hereof and as of the date of the Closing:

 

Section 3.1     Organization.

 

(a)     Each of the Seller and the Companies is a corporation duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation, has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being
conducted, and is qualified or licensed to do business as a foreign corporation
and is in good standing in each jurisdiction in which the nature of the business
conducted by it makes such qualification or licensing necessary, except where
the failure to be so organized, existing and in good standing or to have such
power and authority, or to be so qualified or licensed is not reasonably likely
to have a Material Adverse Effect on the Seller or any of the Companies. For
purpose of this Article III, the term “Material Adverse Effect” means (i) a
material adverse effect on the legality, validity or enforceability of this
Agreement and any other documents or instruments as contemplated hereunder to be
executed by the parties hereto (the “Transaction Documents”), (ii) a material
adverse effect on the results of operations, assets, business, prospects or
condition (financial or otherwise) of each of the Seller and the Companies,
taken individually and as applicable, or (iii) a material adverse effect on the
ability of the Seller, CECEP Lux or Italsolar, as applicable, to perform in any
material respect on a timely basis its respective obligations under any
Transaction Document.

 

Section 3.2     Authorization; Validity of Agreement.

 

(a)     The Seller has the requisite corporate power and authority to execute
and deliver this Agreement and the Transaction Documents, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by the
Seller of this Agreement and the Transaction Documents, and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
the board of directors or equivalent governing body of the Seller and no other
corporate proceedings on the part of the Seller or the Companies are necessary
or desirable to authorize the execution and delivery of this Agreement by the
Seller and the consummation of the transactions contemplated hereby. This
Agreement and Transaction Documents have been duly executed and delivered by the
Seller and, assuming due authorization, execution and delivery of this Agreement
and the other Transaction Documents by the Purchaser Parties, are legal, valid,
binding and enforceable obligations of the Seller, enforceable against the
Seller in accordance with their terms, except to the extent such enforcement may
be subject to or limited by (i) bankruptcy, insolvency or other similar laws,
now or hereafter in effect, affecting creditors’ rights generally and (ii) the
effect of general principles of equity (regardless of whether enforceability is
considered in a proceeding at law or in equity).

 

 
5

--------------------------------------------------------------------------------

 

 

Section 3.3     No Violations or Actions; Consents and Approvals.

 

(a)     Neither the execution and delivery of this Agreement and the other
Transaction Documents by the Seller nor the consummation by the Seller of the
transactions contemplated hereby will (i) violate any provision of the
organizational documents of the Seller or any of the Companies, (ii) result in a
violation or breach of, or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any loan or credit agreement, note, bond, mortgage, indenture, guarantee,
other evidence of indebtedness, lease, license, contract, agreement or other
instrument or obligation to which the Seller or any of the Companies is a party
or by which any of their respective assets may be bound or (iii) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to the
Seller or any of the Companies or any of their respective properties or assets;
except in the case of clauses (ii) and (iii) for violations, breaches or
defaults which would not reasonably be likely to have a Material Adverse Effect
on the Seller or any of the Companies, taken individually.

 

(b)     No filing or registration with, notification to, or authorization,
consent or approval of, any foreign, federal, state, local, municipal, county or
other governmental, administrative or regulatory authority, body, agency, court,
tribunal, commission or similar entity (including any branch, department or
official thereof) (a “Governmental Entity”) is required in connection with the
execution and delivery of this Agreement and the other Transaction Documents by
the Seller or the consummation by the Seller of the transactions contemplated
hereby and thereby, except for such consents, approvals, orders, authorizations,
notifications, registrations, declarations and filings the failure of which to
be obtained or made which would not reasonably be likely to have a Material
Adverse Effect on the Seller or any of the Companies.

 

(c)     There is no action, suit, inquiry, notice of violation, arbitration,
proceeding or investigation pending or, to the knowledge of the Seller,
threatened against or affecting the Seller or any of the Companies before any
Governmental Entity, arbitral forum or any other competent forum (collectively,
“Action”), or any outstanding judgment binding on the Seller or any of the
Companies which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the other Transaction Documents or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect on the Seller or any of the Companies.

 

 
6

--------------------------------------------------------------------------------

 

 

Section 3.4     Ownership and Possession of Shares. (a)     The Shares and the
certificates representing the Shares are now, and at all times prior to their
transfer to the Purchaser pursuant to the Closing, were, owned by the Seller, or
by a nominee or custodian for the sole and exclusive benefit of the Seller, free
and clear of all Encumbrances whatsoever. Other than this Agreement and the
Transaction Documents, there are no agreements or commitments obligating CECEP
Lux or Italsolar to issue any new shares of such Companies or obligating the
Seller to sell any Shares, or to issue or sell any securities convertible into
the shares of such Companies. There are no silent participation or other
participation rights with respect to the profits of CECEP Lux or Italsolar, no
profit participating loans in respect of CECEP Lux or Italsolar and no third
party owns any indirect participation in, and there are no trust arrangements
with respect to any Shares.

 

Section 3.5     Good Title Conveyed. The stock certificates, stock powers,
endorsements, assignments and other instruments being executed and delivered by
the Seller to the Purchaser at or after the Closing are and will be legal, valid
and binding obligations of the Seller, enforceable in accordance with their
respective terms, and will effectively vest in the Purchaser good, valid and
marketable title to all the Shares to be transferred to the Purchaser pursuant
to and as contemplated by this Agreement free and clear of all Encumbrances.

 

Section 3.6     Offshore Offering.

 

(a)     The Seller was, at the time of the offer of the Parent Common Shares,
and is, at the time of execution of this Agreement, located outside the United
States.

(b)     The Seller is not a U.S. person.

(c)     The sale and purchase of the Parent Common Shares is not part of a plan
or scheme by the Seller to evade the registration requirements of the Securities
Act.

(d)     The Seller is acquiring the Parent Common Shares for its own account for
investment purposes only and not with the view to, or with any intention of,
resale, distribution or other disposition thereof. It does not have any direct
or indirect arrangement, or understanding with any other persons to distribute,
or regarding the distribution of, the Parent Common Shares in violation of the
Securities Act or other applicable laws.

(e)     The Seller acknowledges that all offers and sales of the Parent Common
Shares before the end of the “distribution compliance period” (as such term is
defined in Regulation S promulgated under the Securities Act) be made only in
accordance with Regulation S promulgated the Securities Act, pursuant to
registration of the securities under the Securities Act or pursuant to an
exemption therefrom.

(f)     The Seller understands that the certificate evidencing the Parent Common
Shares will bear a legend or other restriction substantially to the following
effect:

 

“THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"). NO SALE, PLEDGE, HYPOTHECATION, TRANSFER OR
OTHER DISPOSITION OF THESE SECURITIES MAY BE MADE UNLESS EITHER (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (B) PURSUANT TO
AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.”

 

For purposes of this Section 3.6, “United States” and “U.S. person” have the
meanings ascribed thereto in Regulation S under the Securities Act.

 

 
7

--------------------------------------------------------------------------------

 

 

Section 3.7     Permits; Compliance.

 

(a)     Each of the Companies has validly and lawfully obtained and is in
possession of all licenses, authorizations, concessions, consents, permits
(including building and construction permits) and approvals of any Governmental
Entity or other competent authority necessary for such Company to own, lease and
operate its properties and to carry on its business as it is now being conducted
as well as to benefit from the applicable feed-in tariffs or other applicable
incentive (the “Permits”). None of the Companies is in conflict with, or in
default, breach or violation of any permit, laws or regulations applicable to
such Company or by which any property or asset of such Company is bound or
affected. Each Permit is in full force and effect. No written notice of any
breach, revocation, termination, invalidity, annulment or other limitation,
expiry or forfeiture of any Permit, in whole or in part, has been, or to the
best knowledge of the Seller, is likely to be provided to any of the Companies.
No Permit application has been submitted which awaits determination.

(b)     None of the Companies, their affiliates, or any of their directors,
officers, agents, employees or other Persons, including the Seller
(collectively, the “Companies’ Affiliates”) acting for or on behalf of the
Companies has violated the U.S. Foreign Corrupt Practices Act or any other
anti-bribery or anti-corruption laws applicable to the Companies or the
Companies’ Affiliates.

 

Section 3.8     Financial Statements. The financial statements of each Company
as provided to the Purchaser Parties have been prepared in accordance with
applicable law and with the accounting principles, standards and practices
generally accepted for the periods indicated in the relevant jurisdiction
(except as may be indicated in the notes thereto) and each fairly presents, in
all material respects, the consolidated financial position, results of
operations and cash flows of each Company as at the respective dates thereof and
for the respective periods indicated therein, except as otherwise noted therein
(subject, in the case of unaudited statements, to normal and recurring year-end
adjustments). The financial statements of each of the Companies for the last
five years have been duly filed with the appropriate regulatory body in the
relevant jurisdiction on a timely basis.

 

Section 3.9     Labor Matters. Except as would not have a Material Adverse
Effect, (a) there are no controversies pending or, to the knowledge of the
Seller, threatened between any Company and any of its employees; (b) no Company
is a party to any collective bargaining agreement or other labour union contract
applicable to persons employed by such Company, nor, to the knowledge of the
Seller, are there any activities or proceedings of any labour union to organize
any such employees; and (c) there is no strike, slowdown, work stoppage or
lockout by or with respect to any employees of the Companies.

 

Section 3.10   Title to Assets. The Companies have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to their business as
presently conducted, in each case free and clear of all Encumbrances, except for
(i) Encumbrances as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property, (ii) Encumbrances for the payment of federal, state or other taxes the
payment of which is neither delinquent nor subject to penalties, and (iii) as
set forth in Schedule 3.10 attached hereto.

 

 
8

--------------------------------------------------------------------------------

 

 

Section 3.11     Taxes.

 

(a)     Each Company has filed all material Tax returns and reports required to
be filed by it and has paid and discharged, in all material respects, all Taxes
required to be paid or discharged in its country of incorporation. For purpose
of this Agreement, the term “Tax” means all taxes, howsoever denominated,
including but not limited to interest, penalties, fines and other additions to
tax that may become payable, imposed by any applicable law, statute, rule or
regulation or any tax or administrative authority, including all taxes,
withholdings and other charges in respect of income, profits, gains, payroll,
sales, use, value added, registration of acts or documents, ad valorem, excise,
franchise, social security (or similar), gross receipts, business licenses,
occupations, unemployment disability, real or personal property, stamps,
transfers, which the Company is required to pay, withhold or collect in any
relevant jurisdiction prior to the Closing.

 

(b)     Each Company has within the time limits prescribed by applicable law
(including any applicable extension periods) duly paid all Tax, properly
withheld from its employees, agents, contractors and service providers all
amounts required to be withheld, filed all returns (including, but not limited
to, the corporate income tax, VAT and IRAP returns), given all notices, supplied
all other information required to be supplied to any Tax Authority, in each case
in all material respects, and all such information was and remains complete and
accurate in all material respects and all such returns and notices, as well as
all the information contained therein, such as Tax losses and credits, were and
remain complete and accurate in all material respects and were made on a proper
basis and, to the knowledge of the Seller, no Company is subject of a back duty
investigation or other dispute regarding Tax recoverable from any Company or
regarding the availability of any relief from Tax to any Company and, to the
knowledge of the Seller, there are no facts which are likely to cause such an
investigation to be instituted or such a dispute to arise.

 

(c)     Each Company has properly and sufficiently accounted provisions in the
relevant accounts, in compliance with the applicable laws and accounting
principles, for correct and timely payment of Taxes accrued as well as for
deferred Tax liabilities, in each case in all material respects.

 

Section 3.12     Grid connection. Each Company has secured all the material grid
connection arrangements necessary or desirable for carrying on its business
prior to and after Closing and has complied and is in compliance, in all
material respects, with all obligations and requirements deriving thereunder.
The documentation provided by the Seller to Steve Zha as representative of the
Purchaser contains all relevant information and provides a true, correct and
complete representation of the existing grid connection arrangements of the
Companies. None of the Companies is in breach of any of its material obligation
under any material grid connection agreement to which such Company is a party,
nor under any applicable Permit, law or regulation (including towards the
Italian Customs Agency (Agenzia delle Dogane) in a way that would entitle any
governmental entity to revoke or materially reduce the feed-in tariff or other
applicable incentive; or otherwise entitle any governmental entity or the grid
operator to suspend the grid connection of any plant or to impose any sanction
on any Company.

 

Section 3.13     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller or any of the Companies.

 

 
9

--------------------------------------------------------------------------------

 

 

Section 3.14     No Other Representations or Warranties. Except for the
representations and warranties contained in this Article III, neither the Seller
nor any other Person makes any other express or implied representation or
warranty on behalf of the Seller or any of its affiliates.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER PARTIES

 

Each of the Purchaser Parties, jointly and severally, represents and warrants to
the Seller as follows as of the date hereof and as of the date of the Closing:

 

Section 4.1       Organization. Each Purchaser Party is a company duly
organized, validly existing and in good standing under the laws of its state of
incorporation, has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now being conducted, and
is qualified or licensed to do business as a foreign corporation and is in good
standing in each jurisdiction in which the nature of the business conducted by
it makes such qualification or licensing necessary, except where the failure to
be so organized, existing and in good standing or to have such power and
authority, or to be so qualified or licensed is not reasonably likely to have a
Material Adverse Effect on the Purchaser. The documents provided by the
Purchaser to the Seller during the course of the investigation by or on behalf
of the Seller into the affairs of the Purchaser Parties contain an accurate,
complete and current list of the significant Subsidiaries of the Purchaser
Parent. For purpose of this Article IV, the term “Material Adverse Effect” means
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement and the Transaction Documents, (ii) a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of each of the Purchaser Parties, taken individually and as
applicable, or (iii) a material adverse effect on the ability of each of the
Purchaser Parties, as applicable, to perform in any material respect on a timely
basis its respective obligations under any Transaction Document. For all
purposes of this Agreement “significant Subsidiary” or “significant
Subsidiaries” shall have the meaning ascribed to such terms under Rule 1-02(w)
of Regulation S-X under the Securities Act.

 

Section 4.2       Authorization; Validity of Agreement. Each Purchaser Party has
the requisite corporate power and authority to execute and deliver this
Agreement and the Transaction Documents, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by each Purchaser
Party of this Agreement and the Transaction Documents and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
the Board of Directors (or equivalent governing body) of each Purchaser Party,
and no other corporate proceedings on the part of such Purchaser Party are
necessary to authorize the execution and delivery of this Agreement and the
other Transaction Documents by such Purchaser Party and the consummation of the
transactions contemplated hereby and thereby. This Agreement and the other
Transaction Documents have been duly executed and delivered by each Purchaser
Party and, assuming due authorization, execution and delivery of this Agreement
and the Transaction Documents by the Seller, are legal, valid, binding and
enforceable obligations of such Purchaser Party, enforceable against such
Purchaser Party in accordance with their terms, except to the extent such
enforcement may be subject to or limited by (i) bankruptcy, insolvency or other
similar laws, now or hereafter in effect, affecting creditors’ rights generally
and (ii) the effect of general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity).

 

 
10

--------------------------------------------------------------------------------

 

 

Section 4.3     No Violations or Actions; Consents and Approvals.

 

(a)     Neither the execution and delivery of this Agreement and the other
Transaction Documents by either Purchaser Party nor the consummation by either
Purchaser Party of the transactions contemplated hereby and thereby will (i)
violate any provision of the organizational documents of such Purchaser Party,
(ii) result in a violation or breach of, or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration) under, any of the terms,
conditions or provisions of any material note, bond, mortgage, indenture,
guarantee, other evidence of indebtedness, license, lease, contract, agreement
or other instrument or obligation to which such Purchaser Party or any of its
Subsidiaries is a party or by which any of them or any of their assets may be
bound or (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to such Purchaser Party, any of its Subsidiaries or any of
their properties or assets, except in the case of clauses (ii) and (iii) for
violations, breaches or defaults which would not reasonably be likely to have a
Material Adverse Effect on the Purchaser Parties.

 

(b)     No filing or registration with, notification to, or authorization,
consent or approval of, any Governmental Entity is required in connection with
the execution and delivery of this Agreement or the other Transaction Documents
by the Purchaser Parties or the consummation by the Purchaser Parties of the
transactions contemplated hereby and thereby, except (i) such consents,
approvals, orders, authorizations, notifications, registrations, declarations
and filings the failure of which to be obtained or made would not reasonably be
likely to have a Material Adverse Effect on the Purchaser, (ii) filings required
to complete any transaction contemplated under this Agreement and any other
Transaction Document and (iii) the required filings and notifications under
applicable securities laws.

 

(c)     There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or the other Transaction
Documents or the issuance and sale of the Parent Common Shares or (ii) could, if
there were an unfavorable decision, have or reasonably be expected to result in
a Material Adverse Effect. Neither Purchaser Party nor any Subsidiary thereof,
nor any director or officer of the Purchaser Parties, is the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Purchaser, there is not pending or contemplated, any
investigation by the SEC involving any Purchaser Party or any current director
or officer of any Purchaser Party.

 

Section 4.4     Issuance of Shares at the Closing. The Parent Common Shares
being issued at the Closing to the Seller pursuant to this Agreement have been
duly authorized by all necessary corporate action on the part of the Purchaser
Parent, and will be validly issued, fully paid and nonassessable, free and clear
of all Encumbrances, except restrictions on transfer imposed by the Securities
Act and state securities laws, and the issuance of such shares is not subject to
preemptive or subscription rights of any shareholder of the Purchaser Parent.

 

 
11

--------------------------------------------------------------------------------

 

 

Section 4.5     Good Title Conveyed. The stock certificates, stock powers,
endorsements, assignments and other instruments being executed and delivered by
the Purchaser Parent to the Seller at or after the Closing are and will be
legal, valid and binding obligations of the Purchaser Parent, enforceable in
accordance with their respective terms, and will effectively vest in the Seller
good, valid and marketable title to all the Parent Common Shares to be
transferred to the Seller pursuant to and as contemplated by this Agreement free
and clear of all Encumbrances.

 

Section 4.6     Title to Assets. The Purchaser Parent and its Subsidiaries have
good and marketable title in fee simple to all real property owned by them and
good and marketable title in all personal property owned by them that is
material to the business of the Purchaser Parent and its Subsidiaries as
described in the SEC Reports (as defined below), in each case free and clear of
all Encumbrances, except for (i) Encumbrances as do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Purchaser Parent and its
Subsidiaries, (ii) Encumbrances for the payment of federal, state or other
taxes, for which appropriate reserves have been made in accordance with United
States generally accepted accounting principles (“GAAP”) and, the payment of
which is neither delinquent nor subject to penalties, (iii) as set forth in the
SEC Reports and (iv) such exceptions that would not result in any Material
Adverse Effect on the Purchaser Parent. Any real property and facilities held
under lease by the Purchaser Parent and its significant Subsidiaries are held by
them under valid, subsisting and enforceable leases with which the Purchaser
Parent and its significant Subsidiaries are in compliance.

 

Section 4.7     SEC Reports and Financial Statements.

 

(a)     The Purchaser Parent has filed all forms, reports and documents required
to be filed by it with the SEC since January 1, 2011 (collectively, the “SEC
Reports”). The SEC Reports (i) were prepared in accordance with the requirements
of the Securities Act or Exchange Act, as the case may be, and (ii) did not at
the time they were filed contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading.

 

(b)     Each of the consolidated financial statements (including, in each case,
any notes thereto) contained in the SEC Reports (i) was prepared from the books
of account and other financial records of the Purchaser Parent and its
Subsidiaries, (ii) comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing, (iii) was prepared in accordance with GAAP applied
on a consistent basis throughout the periods indicated (except as may be
indicated in the notes thereto) and (iv) presented fairly the consolidated
financial position of the Purchaser Parent and its consolidated Subsidiaries as
at the respective dates thereof and the results of their operations and their
cash flows for the respective periods indicated therein except as otherwise
noted therein, and in the case of unaudited statements, normal year-end audit
adjustments.

 

 
12

--------------------------------------------------------------------------------

 

 

Section 4.8       Sarbanes-Oxley; Internal Accounting Controls. Except as set
forth in the SEC Reports (as defined below) or any documents incorporated by
reference therein, the Purchaser Parent and its significant Subsidiaries are in
compliance in all material respects with any and all applicable requirements of
the Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any
and all applicable rules and regulations promulgated by the SEC thereunder that
are effective as of the date hereof. The Purchaser Parent and its significant
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Purchaser Parent and its significant
Subsidiaries have established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Purchaser Parent and its
significant Subsidiaries and designed such disclosure controls and procedures to
ensure that information required to be disclosed by the Purchaser Parent in the
reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the SEC’s rules
and forms. The Purchaser Parent’s certifying officers have evaluated the
effectiveness of the disclosure controls and procedures of the Purchaser Parent
and its significant Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Purchaser Parent presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the internal control over financial reporting (as such
term is defined in the Exchange Act) of the Purchaser Parent and its significant
Subsidiaries that have materially affected internal control over financial
reporting of the Purchaser Parent and its significant Subsidiaries.

 

Section 4.9       Listing and Maintenance Requirements. Except as set forth in
the SEC Reports, the Purchaser Parent has not received notice from any trading
market on which the Parent Common Stock is or has been listed or quoted to the
effect that the Purchaser Parent is not in compliance with the listing or
maintenance requirements of such trading market.

 

Section 4.10     Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated hereby, each Purchaser Party
confirms that neither it nor any other Person acting on its behalf has provided
any of the Seller or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the SEC Reports. The Purchaser Parties understand and
confirm that the Seller will rely on the representations made by the Purchaser
Parties to the Seller or any of its affiliate or advisor in effecting
transactions in securities of the Purchaser Parent. All of the disclosure
furnished to the Seller regarding the Purchaser Parent and its significant
Subsidiaries, their respective businesses and the transactions contemplated
hereby, at the time of such disclosure being made, is true and correct and does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.

 

 
13

--------------------------------------------------------------------------------

 

 

Section 4.11     Permits; Compliance. Except for such exceptions which would not
reasonably likely to have a Material Adverse Effect on the Purchaser Parties,

 

(a)     each of the Purchaser Parent and its Subsidiaries has validly and
lawfully obtained and is in possession of all Permits; none of the Purchaser
Parent and its Subsidiaries is in conflict with, or in default, breach or
violation of any permit, laws or regulations applicable to such company or by
which any property or asset of such company is bound or affected; each Permit is
in full force and effect; no written notice of any breach, revocation,
termination, invalidity, annulment or other limitation, expiry or forfeiture of
any Permit, in whole or in part, has been, or to the knowledge of the Purchaser,
is likely to be provided to any of Purchaser Parent and its Subsidiaries; no
Permit application has been submitted which awaits determination; and

(b)     none of the Purchaser Parent and its Subsidiaries, their affiliates, or
any of their directors, officers, agents, employees or other Persons
(collectively, the “Purchaser Affiliates”) acting for or on behalf of the
Purchaser Parent and any of its Subsidiaries has violated the U.S. Foreign
Corrupt Practices Act or any other anti-bribery or anti-corruption laws
applicable to the Purchaser Parent and its Subsidiaries.

 

Section 4.12     Labor Relations. The Purchaser Parent and its Subsidiaries are
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

Section 4.13     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any Purchaser Party.

 

Section 4.14     Corporate Name. The Purchaser Parties agree not to utilize the
word “CECEP” as Corporate Name, thus within thirty (30) days after execution by
the Parties of the documents related to the sale and purchase of the CECEP Lux
Shares, the Purchaser Parties shall cause CECEP Lux and CECEP Solar Energy Italy
S.r.l. to submit the application of corporate names amendments to the competent
authorities respectively in Luxembourg and Italy in accordance to the applicable
law and regulation.

 

Section 4.16     No Other Representations or Warranties. Except for the
representations and warranties contained in this Article IV, neither the
Purchaser Parties nor any other Person makes any other express or implied
representation or warranty on behalf of the Purchaser or any of its affiliates.

 

 
14

--------------------------------------------------------------------------------

 

 

ARTICLE V

INDEMNIFICATION

 

Section 5.1     Survival of Representations and Warranties. The representations
and warranties of the Seller and the Purchaser Parties contained in this
Agreement shall survive the Closing until the third anniversary of the Closing;
provided, however, that the representations and warranties made pursuant to
Sections 3.1, 3.2, 3.4, 3.5, 3.6 and 4.1, 4.2, and 4.4 shall survive
indefinitely. If written notice of a claim has been given prior to the
expiration of the applicable representations and warranties, then the relevant
representations and warranties shall survive as to such claim, until such claim
has been finally resolved.

 

Section 5.2     Indemnification by the Seller or the Purchaser Parties. Each of
the Seller and the Purchaser Parties and their respective affiliates, officers,
directors, employees, agents, successors and assigns (each an “Indemnified
Party”) shall be indemnified and held harmless by the other party or parties, as
the case may be (the “Indemnifying Party”) for and against any and all
liabilities, losses, damages, claims, costs and expenses, interest, awards,
judgments and penalties (including attorneys’ and consultants’ fees and
expenses) actually suffered or incurred by any Indemnified Party (hereinafter a
“Loss”), arising out of or resulting from (a) the breach of any representation
or warranty made by the Indemnifying Party (it being understood that such
representations and warranties shall be interpreted without giving effect to any
limitations or qualifications as to “materiality” (including the word “material”
or “Material Adverse Effect” set forth therein), or (b) the breach of any
covenant or agreement by the Indemnifying Party contained in this Agreement. To
the extent that the Indemnifying Party’s undertakings set forth in this
Section 5.2 may be unenforceable, the Indemnifying Party shall contribute the
maximum amount that it is permitted to contribute under applicable law to the
payment and satisfaction of all Losses incurred by the Indemnified Parties. The
parties hereto agree and acknowledge that the liability of the Purchaser Parties
as Indemnifying Parties for any Losses arising under the provisions of this
Section 5.2 shall be joint and several.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.1     Public Announcements. The Purchaser Parties and the Seller shall
consult promptly with each other prior to issuing any press release or otherwise
making any public statement with respect to this Agreement and the transactions
contemplated hereby, shall provide to the other party for review a copy of any
such press release or statement, and shall not issue any such press release or
make any such public statement prior to such consultation and review, unless
required by applicable law or any listing agreement with a securities exchange.

 

Section 6.2     Non-Disclosure. For a period of two (2) years from the Closing,
the parties shall treat as confidential and shall not disclose any confidential
information pertaining to this Agreement, its terms and negotiation, the
transactions contemplated hereby and the business conducted by the Companies
prior to the Closing; provided, however, that nothing in this Section 6.2 will
prohibit the disclosure of any such confidential information (a) which is
required to be disclosed in connection with any court action or any proceeding
before any Governmental Entity, (b) in connection with the enforcement of any of
the rights of any party hereto, (c) which is required to be disclosed under the
Securities Act or under the rules and regulations of any national securities
exchange, or (d) to any party's officers, directors, shareholders, partners,
affiliates or representatives.

 

 
15

--------------------------------------------------------------------------------

 

 

Section 6.3     Fees and Expenses. All costs and expenses incurred in connection
with this Agreement and the consummation of the transactions contemplated hereby
shall be paid by the party incurring such expenses.

 

Section 6.4     Amendment; Waiver. This Agreement may be amended, modified or
supplemented by the parties hereto, at any time. This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties hereto.

 

Section 6.5     Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand or (c) the expiration of five (5)
business days after the day when mailed in the United States by certified or
registered mail, postage prepaid, addressed at the addresses (or at such other
address for a party as shall be specified by like notice) set forth in the
preamble to this Agreement.

 

Section 6.6     Certain Definitions. As used in this Agreement:

 

(a)     The term “affiliate”, as applied to any Person, shall mean any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person.

 

(b)     The term “Encumbrances” shall mean any and all liens, charges, security
interests, options, claims, mortgages, pledges, proxies, voting trusts or
agreements, obligations, understandings or arrangements or other restrictions on
title or transfer of any nature whatsoever.

 

(c)     The term “Person” or “person” shall include individuals, corporations,
partnerships, trusts, other entities and groups (which term shall include a
“group” as such term is defined in Section 13(d)(3) of the Exchange Act).

 

(d)     The term “Subsidiary” or “Subsidiaries”, with respect to any Person,
means any corporation, partnership, joint venture or other legal entity of which
such Person (either alone or through or together with any other subsidiary),
owns, directly or indirectly, stock or other equity interests the holders of
which are generally entitled to more than fifty percent (50%) of the vote for
the election of the board of directors or other governing body of such
corporation or other legal entity.

 

(e)     For purpose of this Agreement, the term “to the knowledge of the
Purchaser” or any similar expression means any actual knowledge, information,
belief and awareness that Steve Zha, representative of the Purchaser, would have
had if he had made due and careful enquiries.

 

 
16

--------------------------------------------------------------------------------

 

 

Section 6.7     Interpretation. When a reference is made in this Agreement to a
section, article, paragraph, clause, annex or exhibit, such reference shall be
to a reference to this Agreement unless otherwise clearly indicated to the
contrary. The descriptive article and section headings herein are intended for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement. The meaning assigned to each term used in this
Agreement shall be equally applicable to both the singular and the plural forms
of such term, and words denoting either gender shall include both genders. Where
a word or phrase is defined herein, each of its other grammatical forms shall
have a corresponding meaning.

 

Section 6.8     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
be considered one and the same agreement.

 

Section 6.9     Entire Agreement. This Agreement constitutes the entire
agreement, and supersedes all prior agreements and understandings (written and
oral), between the parties with respect to the subject matter hereof.

 

Section 6.10   Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void, unenforceable or against its regulatory policy, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.

 

Section 6.11   Specific Performance. Irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached; accordingly, the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any domestic and foreign state having
jurisdiction, this being in addition to any other remedy to which they are
entitled at law or in equity.

 

Section 6.12   Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.

 

Section 6.13   Submission to Jurisdiction. Each of the Seller and the Purchaser
Parties hereby irrevocably submits in any action, suit or proceeding arising out
of this Agreement or any of the transactions contemplated hereby to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and the jurisdiction of any court of the State of New York
located in the City of New York, Borough of Manhattan. The parties hereto waive
any and all objections to the laying of venue of any such litigation in such
jurisdiction and agree not to plead or claim in any such litigation that such
litigation has been brought in an inconvenient forum.

 

 
17

--------------------------------------------------------------------------------

 

 

Section 6.14     Waiver of Jury Trial. Each party acknowledges and agrees that
any controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this Agreement, or the transactions contemplated by this AgreemenT.
Each party certifies and acknowledges that (i) no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver, (ii) each such party understands and has considered the implications of
this waiver, (iii) each such party makes this waiver voluntarily and (iv) each
such party has been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 6.14.

 

Section 6.15     Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto
(whether by operation of law or otherwise) without the prior written consent of
the other parties. Subject to the preceding sentence, this Agreement will be
binding upon, inure to the benefit of and be enforceable by, the parties and
their respective successors and assigns and are not intended to confer upon any
Person other than the parties hereto any rights or remedies hereunder.

 

[Signature Page Follows]

 

 
18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective officers thereunto duly authorized as of the date first written
above.

 

 

 

 

SELLER:  

 

 

 

 

CECEP SOLAR ENERGY HONG KONG CO., LIMITED  

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Cao Huabin

 

 

  Name:   Cao Huabin

 

 

  Title:     Director

 

 

 

 

 

 

 

PURCHASER:  

 

 

 

 

SPI CHINA (HK) LIMITED  

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Xiahou Min

 

 

  Name: Xiahou Min

 

 

  Title: Director

 

 

 

 

 

 

 

PURCHASER PARENT:  

 

 

 

 

SOLAR POWER, INC.  

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Xiahou Min

      Name: Xiahou Min       Title: Director

 

 

 

[End of Agreement]

[An appendix and schedules have been omitted.]

 

 

19